SHAHOOD, J.
We affirm appellant’s judgment and sentence. See Singer v. State, 647 So.2d 1021 (Fla. 4th DCA 1994); see also Wilkerson v. State, 556 So.2d 453 (Fla. 1st DCA 1990). The second issue raised has been rendered moot by the trial court’s entry of an Order Rescinding Probation.
We write only to address an issue which was not raised on appeal, but requires our attention. The judgment in this case incorrectly states that appellant entered a plea of nolo contendere in this case. The judgment and sentence in this case were entered pursuant to a jury verdict. We sua sponte remand to the trial court to enter a corrected judgment and sentence. Appellant need not be present for this purpose.
AFFIRMED; REMANDED TO ENTER CORRECTED JUDGMENT AND SENTENCE.
GUNTHER and STONE, JJ., concur.